DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-30, 32, 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,485,313. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Re. claim 21, claim 1 of the ‘313 patent discloses all of the limitations of claim 21.
Re. claim 22, claim 2 of the ‘313 patent further discloses all of the limitations of claim 22.
Re. claim 23, claim 3 of the ‘313 patent further discloses all of the limitations of claim 23.
Re. claim 24, claim 4 of the ‘313 patent further discloses all of the limitations of claim 24.
Re. claim 25, claim 5 of the ‘313 patent further discloses all of the limitations of claim 25.
Re. claim 26, claim 6 of the ‘313 patent further discloses all of the limitations of claim 26.
Re. claim 27, claims 1 and 7 of the ‘313 patent further discloses all of the limitations of claim 27.
Re. claim 28, claim 11 of the ‘313 patent further discloses all of the limitations of claim 28.
Re. claim 29, claim 8 of the ‘313 patent further discloses all of the limitations of claim 29.
Re. claim 30, claim 10 of the ‘313 patent further discloses all of the limitations of claim 30.
Re. claim 32, claim 12 of the ‘313 patent discloses all of the limitations of claim 32.
Re. claim 34, claim 12 of the ‘313 patent further discloses all of the limitations of claim 34.
Re. claim 35, claim 13 of the ‘313 patent further discloses all of the limitations of claim 35.
Re. claim 36, claim 13 of the ‘313 patent further discloses all of the limitations of claim 36.
Re. claim 37, claim 14 of the ‘313 patent further discloses all of the limitations of claim 37.
Re. claim 38, claim 15 of the ‘313 patent further discloses all of the limitations of claim 38.
Re. claim 39, claim 16 of the ‘313 patent further discloses all of the limitations of claim 39.
Claims 31, 33, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 respectively of U.S. Patent No. 10,485,313 in view of McLaughlin (US Patent No. 6,536,637). Re. claims 31, 33, and 40, the claims of the ‘313 patent do not explicitly recite a spigot.
McLaughlin teaches that it is old and well known in the art of backpack coolers to include a spigot (48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘313 patent to include a spigot as taught by McLaughlin to provide a means for draining excess water from melted ice when using the device of the ‘313 patent as a cooler (McLaughlin; col. 4, lines 24-29) and to provide the claims with greater claim scope protection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more spigots” of claims 31, 33, and 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blanking (US Patent No. 6,179,186), is considered the closest prior art and is analogous because it discloses a backpack cooler comprising: a back; a base connected proximate a proximal end thereof to a bottom of the back such that a distal end of the base is rotatable upwardly toward the a top of the back; a collapsible portion including one or more collapsible sidewalls that extend from the base and at least partially surround an interior space of the cooler; wherein the backpack cooler is able to transition, by rotation of the distal end of the base upwardly toward the top of the back and collapsing of the collapsible portion, between an expanded configuration having an expanded volume and a collapsed configuration having a collapsed volume that is less than the expanded volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/           Primary Examiner, Art Unit 3754